NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                          AUG 11 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

OSIEL FLORES, AKA Osiel Flores-                 No.    20-72270
Calderon,
                                                Agency No. A096-856-175
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted August 2, 2022
                              Pasadena, California

Before: CALLAHAN and H. THOMAS, Circuit Judges, and HUMETEWA,**
District Judge. Dissent by Judge H. THOMAS

      Osiel Flores filed a petition for review of the Board of Immigration Appeals

(BIA) denial of cancellation of removal. He raises two arguments: (1) the

immigration judge (IJ) abused its discretion in denying his request for a


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
              The Honorable Diane J. Humetewa, United States District Judge for
the District of Arizona, sitting by designation.
continuance and finding his application for relief abandoned; and (2) the BIA

abused its discretion by denying his motion to remand and failing to address

arguments therein. The denial of a continuance motion is reviewed for abuse of

discretion. Ahmed v. Holder, 569 F.3d 1009, 1012 (9th Cir. 2009). We find the

agency did not abuse its discretion and deny the petition for review.

           1. Flores first argues that the IJ abused its discretion in denying his

request for a continuance and finding his application for relief abandoned because

the IJ did not consider the relevant legal factors in its decision.

           If an application for relief is not timely filed, it may be deemed

abandoned. 8 C.F.R. § 1003.31(c). In evaluating a request for continuance, the

agency must consider four factors known as the Cui factors: (1) the nature of the

evidence excluded as a result of the denial of the continuance, (2) the

reasonableness of the immigrant’s conduct, (3) the inconvenience to the court, and

(4) the number of continuances previously granted. Qi Cui v. Mukasey, 538 F.3d

1289, 1292 (9th Cir. 2008). An IJ’s failure to state a reasoned basis for the decision

not to grant a continuance may constitute an abuse of discretion. Ahmed, 569 F.3d

at 1014.

           All four Cui factors were considered by the IJ, though not all were

explicitly discussed in the IJ’s written decision. First, the IJ did assess the nature of

the evidence excluded to the degree he could. The IJ explained that he normally


                                            2
grants such motions if properly presented. However, Flores failed to identify what

documents he was waiting for, what efforts he made to get them, and why he had

been unable to get them. The record thus reflects the first Cui factor—the “nature

of the evidence excluded” (or lack thereof, in this case)—was considered.

          Second, the IJ considered the reasonableness of Flores’ conduct. The IJ

stated the “most important[]” reason for denying a continuance was that Flores had

not explained why he did not file the documents he had available by the original

deadline and later seek-leave to supplement the application with additional

documents. The IJ noted that Flores failed to file his application on time, submitted

a barebones motion to continue that was bereft of any detail on the day his

application was due, and offered no explanation about the documents he needed

additional time for.

          Third, the IJ did consider the inconvenience to the court, albeit implicitly.

The IJ had already granted a motion for continuance, reset a merit-hearing due to

absent counsel, sternly warned Flores to file his application by July 21, 2028, and

stated the possible consequences for failing to do so. The record also reflects that

the IJ continued the matter several times due to Flores’ attorney’s unavailability.

As of August 20, 2018, Flores failed to file his application for relief. The IJ has an

independent duty “[i]n all cases . . . to resolve the questions before them in a timely

and impartial manner.” 8 CFR § 1003.10(b). Further delaying the case imposes an


                                           3
inconvenience on the immigration courts.

         Lastly, the IJ was required to consider the number of continuances

previously granted. In this case, the IJ granted (1) a motion for continuance and (2)

a motion to extend the filing deadline. The IJ was not required to grant a second

motion and the denial of a continuance is within the sound discretion of the IJ. Qi

Cui, 538 F.3d at 1292. On this record, we cannot find that the IJ abused its

discretion in denying Flores’ request for a continuance.

         2. Flores next argues that the BIA abused its discretion in denying his

motion to remand and failing to address arguments therein.

      Under the BIA’s precedent, “an Immigration Judge’s decision denying [a]

motion for continuance will not be reversed unless the alien establishes that the

denial caused him actual prejudice or harm and materially affected the outcome of

his case. Matter of Villarreal, 23 I. & N. Dec. 886, 891 (B.I.A. 2006). Further,

“[t]he board has long held that applications for benefits under the Act are properly

denied as abandoned when the alien fails to timely file them.” Matter of R-R-, 20 I.

& N. Dec. 547 (B.I.A. 1992).

      The BIA applied the four Cui factors to Flores’ case and in a well-reasoned

decision reached the same conclusion as the IJ. Even on appeal, Flores failed to

identify why he was unable to comply with the filing deadline. Therefore, the BIA

did not abuse its discretion in denying the motion to remand because it considered


                                          4
the four Cui factors and stated a reasoned basis for denying the motion.

      For the reasons above, the petition for review is DENIED. The temporary

stay of removal remains in place until issuance of the mandate. The motion for a

stay of removal is otherwise DENIED as moot.




                                         5
                                                                            FILED
Flores v. Garland, 20-72270                                                 AUG 11 2022
                                                                        MOLLY C. DWYER, CLERK
H. THOMAS, Circuit Judge, dissenting:                                     U.S. COURT OF APPEALS


      Immigration judges (IJs) must consider at least four factors, known as the

Cui factors, when evaluating a request for a continuance: (1) the nature of the

evidence excluded as a result of the denial of a continuance, (2) the reasonableness

of the immigrant’s conduct, (3) the inconvenience to the court, and (4) the number

of continuances previously granted. Owino v. Holder, 771 F.3d 527, 532 (9th Cir.

2014); see Cui v. Mukasey, 538 F.3d 1289, 1292 (9th Cir. 2008). This requirement

is not a mere formality. It balances the need for timely resolution of the matters

before the immigration courts with immigrants’ interests in fully presenting their

cases. See Cui, 538 F.3d at 1292. It also protects the equities that may be put at risk

by a too-narrow focus on expedient case resolution. So important is this framework

that we have held that the “fail[ure] to analyze all of the Cui factors” is alone an

abuse of discretion. Pleitez-Lopez v. Barr, 935 F.3d 716, 719 (9th Cir. 2019).

      In denying Flores’s request for a continuance and determining that he had

abandoned his case, the IJ considered only one issue: whether Flores’s counsel had

adequately explained why a continuance was required. The IJ did not address any

Cui factors beyond reasonableness, even though several of them might have

favored a continuance. Under our precedents, the result is clear: this was an abuse

of discretion that requires remand under Cui.

                                           1
      The majority does not dispute that the IJ did not “explicitly” address all four

Cui factors. See Maj. at 2. It nevertheless concludes that the IJ “implicitly”

considered each of them. I respectfully disagree with my colleagues on this point.

While the reasons given by the majority might have supported the denial of a

continuance, nothing in the record suggests that the IJ performed the analysis that

the majority has performed here. And, indeed, had the IJ expressly considered each

of the Cui factors, he could reasonably have concluded that the equities weighed in

favor of a continuance. This was Flores’s first request for a continuance of the

deadline for filing his application for relief.1 The Government did not oppose a

continuance. The continued date would have been nearly four months before the

next scheduled hearing in Flores’ case. Perhaps most significantly, the IJ himself

acknowledged that he would ordinarily grant a continuance under these

circumstances.

      I do not downplay the potential disruption that Flores’ request may have

caused the court. But the IJ did not discuss this. A careful examination of the IJ’s

order reveals no weighing of the difficulty a 30-day continuance might have

caused for the court against the severe consequences that might flow from the


1
  The majority and the BIA err in characterizing Flores’s motion as his second
request for a continuance of the deadline for filing his application for relief. It is
clear from the record that the July 31, 2018, date that Flores sought to continue was
the first deadline the IJ had imposed for filing the application, and thus this was the
first request for a continuance of this deadline.
                                           2
denial of the motion. See Cui, 538 F.3d at 1293 (holding that the equities favored a

continuance when denial of a continuance would “effectively pretermit[] any hope

. . . of obtaining relief”). This weighing is what Cui requires. I would remand for it

to be done.

      I therefore respectfully dissent from the majority’s decision to deny the

petition for review.




                                          3